
	
		II
		111th CONGRESS
		1st Session
		S. 1025
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2009
			Mr. Carper (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit termination of employment of volunteer
		  firefighters and emergency medical personnel responding to emergencies or major
		  disasters, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Firefighter and EMS
			 Personnel Job Protection Act.
		2.Volunteer
			 Firefighter and EMS Personnel Job ProtectionTitle VII of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by
			 adding at the end the following:
			
				707.Volunteer
				Firefighter and EMS Personnel Job Protection
					(a)DefinitionsIn this section:
						(1)Qualified
				volunteer fire departmentThe term qualified volunteer
				fire department has the meaning given such term in section 150(e) of
				the Internal Revenue Code of 1986.
						(2)Volunteer
				emergency medical servicesThe term volunteer emergency
				medical services means emergency medical services performed on a
				voluntary basis for a fire department or other emergency organization.
						(3)Volunteer
				firefighterThe term volunteer firefighter means an
				individual who is a member in good standing of a qualified volunteer fire
				department.
						(b)Termination of
				employment of volunteer firefighters and emergency medical personnel
				prohibited
						(1)Termination
				prohibitedNo employee may be terminated, demoted, or in any
				other manner discriminated against in the terms and conditions of employment
				because such employee is absent from or late to the employee's employment for
				the purpose of serving as a volunteer firefighter or providing volunteer
				emergency medical services as part of a response to an emergency or major
				disaster.
						(2)DeploymentThe
				prohibition in paragraph (1) shall apply to an employee serving as a volunteer
				firefighter or providing volunteer emergency medical services if such
				employee—
							(A)is specifically
				deployed to respond to the emergency or major disaster in accordance with a
				coordinated national deployment system such as the Emergency Management
				Assistance Compact or a pre-existing mutual aid agreement; or
							(B)is a volunteer
				firefighter who—
								(i)is
				a member of a qualified volunteer fire department that is located in the State
				in which the emergency or major disaster occurred;
								(ii)is not a member
				of a qualified fire department that has a mutual aid agreement with a community
				affected by such emergency or major disaster; and
								(iii)has been
				deployed by the emergency management agency of such State to respond to such
				emergency or major disaster.
								(3)LimitationsThe
				prohibition in paragraph (1) shall not apply to an employee who—
							(A)is absent from the
				employee’s employment for the purpose described in paragraph (1) for more than
				14 days per calendar year;
							(B)responds on the
				emergency or major disaster without being officially deployed as described in
				paragraph (2); or
							(C)fails to provide
				the written verification described in paragraph (5) within a reasonable period
				of time.
							(4)Withholding of
				payAn employer may reduce an employee’s regular pay for any time
				that the employee is absent from the employee's employment for the purpose
				described in paragraph (1).
						(5)VerificationAn
				employer may require an employee to provide a written verification from the
				official of the Federal Emergency Management Agency supervising the Federal
				response to the emergency or major disaster or a local or State official
				managing the local or State response to the emergency or major disaster that
				states—
							(A)the employee
				responded to the emergency or major disaster in an official capacity;
				and
							(B)the schedule and
				dates of the employee's participation in such response.
							(6)Reasonable notice
				requiredAn employee who may be absent from or late to the
				employee’s employment for the purpose described in paragraph (1) shall—
							(A)make a reasonable
				effort to notify the employee’s employer of such absence; and
							(B)continue to
				provide reasonable notifications over the course of such absence.
							(c)Right of
				Action
						(1)Right of
				actionAn individual who has been terminated, demoted, or in any
				other manner discriminated against in the terms and conditions of employment in
				violation of the prohibition described in subsection (b) may bring, in a
				district court of the United States of appropriate jurisdiction, a civil action
				against individual's employer seeking—
							(A)reinstatement of
				the individual’s former employment;
							(B)payment of back
				wages;
							(C)reinstatement of
				fringe benefits; and
							(D)if the employment
				granted seniority rights, reinstatement of seniority rights.
							(2)LimitationThe
				individual shall commence a civil action under this subsection not later than 1
				year after the date of the violation of the prohibition described in subsection
				(b).
						.
		3.Study and
			 report
			(a)StudyThe
			 Secretary of Labor shall conduct a study on the impact that this Act could have
			 on the employers of volunteer firefighters or individuals who provide volunteer
			 emergency medical services and who may be called on to respond to an emergency
			 or major disaster.
			(b)ReportNot later than 12 months after the date of
			 the enactment of this Act, the Secretary of Labor shall submit to the
			 appropriate congressional committees a report on the study conducted under
			 subsection (a).
			(c)Appropriate
			 congressional committeesIn this section, the term
			 appropriate congressional committees means the Committee on
			 Health, Education, Labor, and Pensions and the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Education and the Workforce
			 and the Committee on Small Business of the House of Representatives.
			
